DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, and 9 are objected to because of the following informalities:  
Claim 5 recites, “wherein it comprises the following steps” in line 2. It is unclear the to the Examiner the anteceding basis for element “it.”
Claim 8 recites, “the user can adjust it to the other point with the go-up button” in line 12. It is unclear the to the Examiner the anteceding basis for element “it.”
Claim 9 recites, “ it means that the curtain remote controller is disconnected from the corresponding driving motor.” It is unclear the to the Examiner the anteceding basis for element “it.”
Applicant’s cooperation is requested to review the claims carefully for any possible anteceding basis issues in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is claiming “a method for setting remote control stroke of the curtain remote controller of claim 1…” Claim 5 is directed to statutory process, i.e. method, defined by statute 35 USC 101, and claim 1 is directed to statutory class machine defined by statute 35 USC 101. Therefore, is unclear to the Examiner whether claim 5 is meant to claim a statutory process or a statutory machine. For the purpose of Examination, it is assumed claim 5 is a statutory process. Applicant is request to remove the phrase “…of claim 1…” to overcome this rejection.
Claim 6-10 are rejected by the virtue of their dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (US 2019/0040676 A1) and further in view of Zhang (US 2017/0243475 A1).

Consider claim 5, a method for setting remote control stroke of the curtain remote controller, (Mullet teaches, “a remote controlled motorized wand for controlling blinds that allows for programming of positions.” See ¶ 0017.) wherein [[it]] the method comprises the following steps: 
 [[S2,]] With respect to, select the admin interface with the conversion switch (116) to make the curtain remote controller enter the administrator mode, (Mullet teaches, “the learn mode can be entered/reentered by holding the program button 116 for a predetermined amount of time, such as five or ten seconds.” See ¶ 0117) 

With respect to, set the upper stroke point of the curtain upper limit and the lower stroke point of the curtain lower limit through the driving motor (84) controlled by the upper stroke button and the lower stroke button on the curtain remote controller, (Mullet teaches, “Step 1: Once the learn mode is entered, the user moves the slats 18 to either the fully closed up position 152 or fully closed down position 154 and the user saves or stores the position, such as by a button press or like operation.” See ¶ 0126. Mullet teaches “Step 2: Next, the user moves the slats 18 to the opposite position, either fully closed up position 152 or fully closed down position 154 and the user saves or stores the position, such as by a button press or like operation.” See ¶ 0127. Mullet teaches, “the terms “limit position” may be used in place of fully closed up or fully closed down positions. That is, the term limit position, as used herein, describes a user-set position, which may or may not be a fully closed up position or a fully closed down position.” See ¶ 0136.

With respect to, control the driving motor with the go-up button, the go-down button and the stop button on the curtain remote controller to drive the curtain to ascend, descend or stop, (Mullet teaches, “once fully programmed, a prolonged twist of wand 52 and/or extender 54 cause a continuous movement of the slats 18 until they reach the fully closed up position 152 or the fully closed down position 154”  See ¶ 0123).

With respect to, select the user interface with the conversion switch (116) to make the curtain remote controller enter the user mode, Mullet does not explicitly state that the conversion switch enter the user mode, Examiner takes Official Notice that it is well known in the art to use the same button to enter into programming mode can be used to exit the programming mode and enter to the user operating mode. 

[[S1,]] With respect to, connect the curtain remote controller and the driving motor (2) for pairing and matching, in an analogous art, Zhang teaches, Bluetooth pairing of  “remote controls (such as infrared remote controls, Bluetooth remote controls, etc.) around a user for controlling these home appliances” See ¶ 0003. Zhang teaches, “binding request may be sent through broadcasting, targeted unicasting or multicasting, which will not be limited in this disclosure. For example, the binding request may be sent via Bluetooth. The remote control may send the binding request containing the identification information of the remote control through Bluetooth broadcasting, and the binding response message may comprise Bluetooth pairing information generated by the remotely controllable device.” See ¶ 0044. Zhang teaches, “[w]hen the binding is performed via Bluetooth, the remote control receives the Bluetooth pairing information. After pairing according to the pairing information, the remote control sends a pairing success message to the remotely controllable device.” See ¶ 0049.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mullet and use Bluetooth pairing that is used to establish communication between Bluetooth remote controls and home appliances as anticipated by Zhang, “[t]hus, binding and unbinding can be realized at the user's direction, thereby improving user experience.” See ¶ 0063.

Consider claim 7, the method for setting remote control stroke of the curtain remote controller of claim 5, wherein the specific content to set the stroke point through the driving motor  remotely controlled by the stroke buttons on the curtain remote controller in comprises: 
With respect to, select the admin interface with the conversion switch to make the curtain remote controller enter the administrator mode, (Mullet teaches, “the learn mode can be entered/reentered by holding the program button 116 for a predetermined amount of time, such as five or ten seconds.” See ¶ 0117); 
With respect to, control the driving motor to drive the curtain to rise to the desired upper stroke point with the go-up button and stop, then long press the upper stroke button for a preset time duration, (Mullet teaches, “Step 1: Once the learn mode is entered, the user moves the slats 18 to either the fully closed up position 152 or fully closed down position 154 and the user saves or stores the position, such as by a button press or like operation.” See ¶ 0126.)
With respect to, the driving motor rotates back and forth for once as a feedback indicating that the upper stroke point is successfully set, , (Mullet teaches, “the motorized wand system 10 provides a visual or audible indication that the system 10 has been fully learned by issuing a double beep, a prolonged beep, or by “winking” the slats 18, which is moving the slats 18 to the fully closed up position 152, then to the fully closed down position 154 and then back to the fully open position 150, or some other combination thereof. This unmistakably informs the user that the system 10 has been fully programed.” See ¶ 0122.; 
With respect to, control the driving motor to drive the curtain to descend to the desired lower stroke point with the go-down button and stop; long press the lower stroke button (1-3-2) for a preset time duration, (Mullet teaches “Step 2: Next, the user moves the slats 18 to the opposite position, either fully closed up position 152 or fully closed down position 154 and the user saves or stores the position, such as by a button press or like operation.” See ¶ 0127.)
With respect to, the driving motor rotates back and forth for once as a feedback indicating that the lower stroke point is successfully set, the stroke setting of the driving motor controlled by the curtain remote controller is successfully saved, (Mullet teaches, “the motorized wand system 10 provides a visual or audible indication that the system 10 has been fully learned by issuing a double beep, a prolonged beep, or by “winking” the slats 18, which is moving the slats 18 to the fully closed up position 152, then to the fully closed down position 154 and then back to the fully open position 150, or some other combination thereof. This unmistakably informs the user that the system 10 has been fully programed.” See ¶ 0122.); 


With respect to, select the user interface with the conversion switch to make the curtain remote controller quit the administrator mode and enter the user mode, Mullet does not explicitly state that the conversion switch enter the user mode, Examiner takes Official Notice that it is well known in the art to use the same button to enter into programming mode and user mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683